                                                                                                       E-FILED
                                                                    Wednesday, 10 April, 2019 10:22:50 AM
                                                                            Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION
______________________________________________________________________________
LORI HOLMES,                                  )
                                              )
                      Plaintiff,              )
       v.                                     )    Case No. 17-CV-2318
                                              )
BOARD OF EDUCATION OF                         )
KANKAKEE SCHOOL DISTRICT                      )
#111, an Illinois Public School District,     )
                                              )
                      Defendant.              )

                                            ORDER

       A Report and Recommendation (#24) was filed by the Magistrate Judge in the above cause

on March 26, 2019. More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made.              See 28 U.S.C. § 636(b)(1).       The

Recommendation of the Magistrate Judge is, therefore, accepted by the court. See Video Views,

Inc. v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

       (1) The Report and Recommendation (#24) is accepted by this court.

       (2) Defendant’s Motion to Dismiss (#17) is DENIED.

       (3) Plaintiff’s counsel is to be sanctioned in the amount of $1,000 pursuant to Federal Rule

       of Civil Procedure 16(f) for her failure to follow the Court’s discovery schedule and for her

       failure to adequately meet and confer pursuant to Federal Rule of Civil Procedure

       37(b)(2)(A). As stated in Judge Long’s text order of April 9, 2019, Plaintiff’s Motion for

       Protective Order (#21) is DENIED AS MOOT.

       (4) This case is referred to the Magistrate Judge for further proceedings.

                            ENTERED this 10th day of April, 2019.

                                     s/ COLIN S. BRUCE
                                    U.S. DISTRICT JUDGE
